Citation Nr: 1542059	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-49 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.
 
2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).
 
3.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2014) for residuals of the removal of cancerous tissue on the right posterior shoulder at a Department of Veterans Affairs medical facility in October 2007.
 
4.  Entitlement to a temporary total rating based on a period of convalescence under 38 C.F.R. § 4.30 (2015). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active military service from September 1968 to September 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals  (Board) from rating decisions of various Regional Offices (ROs) of the Department of Veterans Affairs (VA).  Jurisdiction of this case now resides with the Houston, Texas RO.

The Veteran later testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2012.  A transcript of the proceeding is of record. 

This case was before the Board in August 2014 when it was remanded for additional development.

By rating decision in March 2015, the Appeals Management Center (AMC) in Washington, D.C., granted entitlement to a total disability evaluation based on individual unemployability (TDIU).  The United States Court of Appeals for the Federal Circuit has held that an award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is not before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1.  The Veteran is not shown to have ischemic heart disease.

2.  For the period of the appeal, service-connected PTSD has been manifested by no more than deficiencies in most areas, such as work, family relations, or mood.  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name or symptoms of such severity, frequency, and duration as to equate to total social and occupational impairment have not been shown.

3.  The Veteran did not suffer additional disability as result of the October 2007 removal of cancerous tissue on the right posterior shoulder at a VA facility.

4.  The Veteran's July 2009 cardiac procedure was not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability associated with removal of cancerous tissue on the right posterior shoulder at a VA facility in October 2007 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).

4.  The criteria for entitlement to a temporary total evaluation based on surgical treatment necessitating convalescence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

For the service connection, 38 U.S.C.A. § 1151 and temporary total rating issues decided herein, VA's duty to notify was satisfied by a letters sent to the Veteran in June 2008 and August 2010, prior to the initial adjudication of the claims. 

As the September 2008 rating decision granted service connection for PTSD, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC and Supplemental SOCs addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning higher ratings, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the Veteran's service treatment records (STRs) and all identified post-service private treatment records.  Most recently, as directed by the 2014 Board remand, VA treatment records dated since January 2012 and the Veteran's VA Vocational Rehabilitation records were obtained.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.

The 2014 Board remand also instructed that VA medical opinions be obtained for these issues.  The Veteran was afforded the appropriate VA examinations in December 2014.  The Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See D'Aries, supra.

Discussion of the Veteran's April 2012 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues addressed herein were identified as the issues on appeal.  Information was elicited from the Veteran concerning his various claims.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection for Ischemic Heart Disease

In August 2010, VA received the Veteran's claim of entitlement to service connection for ischemic heart disease.  He maintains that he has ischemic heart disease due to herbicide exposure in Vietnam.  See August 2010 Statement in Support of Claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.309(d). 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are negative for complaints or findings related to ischemic heart disease.

His service personnel records reflect that he served in the Republic of Vietnam during the Vietnam Era during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board also notes that ischemic heart disease is a disease presumptively associated with herbicide exposure during Vietnam service. 

However, the record does not demonstrate that the Veteran has been diagnosed with ischemic heart disease at any time since the filing of his service connection claim in August 2010.  He underwent a cardiac catheterization in July 2009 which was negative.  See July 2009 VA treatment records.  A September 2010 VA QTC examination report notes that the Veteran reported being diagnosed with ischemic heart disease.  On echocardiogram, overall left ventricular systolic function was normal.  Radiological examination of the chest was normal.  Examination revealed hypertension, but no findings of heart disease.  The Veteran underwent another VA examination in December 2014 to ascertain the etiology of claimed ischemic heart disease.  The medical examiner reviewed the claims file and examined the Veteran, and then affirmatively indicated that the Veteran does not have a diagnosis of ischemic heart disease or confirmatory coronary artery disease.  The remaining medical evidence does not show a current diagnosis of ischemic heart disease.  Because the threshold element of a service connection claim (a current disability) has not been met, service connection for ischemic heart disease must be denied.  Brammer, supra.

In concluding so, the Board recognizes that the Veteran, as a lay person, is competent to comment on cardiac symptoms he may have personally experienced.  However, his attribution of these symptoms to particular medical diagnosis, such as a chronic heart disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Because the evidence does not indicate that the Veteran has the appropriate medical training, experience, or expertise, he is not competent to render a diagnosis of a chronic heart disorder.  Accordingly, the competent medical evidence outweighs his unsubstantiated lay reports regarding medical diagnosis.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for ischemic heart disease, the doctrine of reasonable doubt is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  Initial Rating for PTSD

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207 -08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within his or her household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, and is unable to keep a job).  Scores between 31 and 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

For the entire period of the appeal (beginning August 13, 2008), the Veteran's PTSD has been evaluated as 70 percent disabling.

A September 2008 VA examination report notes the Veteran's complaints of nightmares about his combat experiences, intrusive thoughts, irritability and hypervigilance.  He reported that a couple of weeks ago he made a plan to shoot himself with a gun he owns; he did not carry this plan out because of the impact it would have on his wife and children.  The Veteran lived with his wife of 28 years and was capable of performing activities of daily living and household chores.  On examination, the Veteran was appropriately dressed and groomed.  His speech was clear, coherent and goal directed.  He was somewhat guarded and made poor eye contact.  Short-term memory and concentration were somewhat impaired.  Long-term memory was within normal limits.  Insight and judgment were adequate.  Fund of information and level of intelligence were in the average range.  His thought process was linear and devoid of delusional content.  There was no evidence of any other thought or perceptual disturbances.  Affect was blunted and mood was dysphoric.  The examiner assigned a GAF score of 45.  The examiner stated that the Veteran was "currently experiencing a severe level of impairment in social and occupational functioning.  The reason for the severe designation is a recent suicidal plan, which did not result in an attempt, but he had the means and was serious about doing so, so this is of concern, and lowers the global assessment of functioning score significantly."  The examiner recommended that the Veteran begin psychiatric treatment.

A November 2009 VA mental health outpatient treatment record notes that the Veteran reported an improvement in anxiety and depression on his current medication.  His family had been visiting and he felt better.  He was "sleeping well," his mood was improved, and his appetite was good.  Anhedonia and amotivation were improved.  The Veteran denied suicidal ideation, homicidal ideation and hallucinations.  He reported dreaming more, rather than having nightmares.  He reported Feeling angry that his neurology PA stated his wife may be contributing to his problems.  On examination, the Veteran was cooperative and noted to have good eye contact.  His speech was normal in rate and tone.  He made no abnormal involuntary movements.  There was no tic, tremor, or evidence of psychomotor agitation.  Affect was pleasant and cooperative.  Mood was "not bad."  Thought process was logical and goal directed; there was no poverty of thought content.  The Veteran denied hallucinations and delusions.  Judgment and insight were fair.  The Veteran was oriented to person, place, date, and time.  Attention and concentration were intact, and sensorium was clear.  Cognition was grossly intact.  It was noted that the Veteran's last GAF score (in July 2009) was 55; no current GAF score was provided.

An April 2010 VA examination report notes that the Veteran reported increased nightmares since his last examination in 2008.  He also stated that on several occasions he had suicidal ideation, but denied any history of attempts.  He reported additional symptoms of: recurrent thoughts of Vietnam; anger; irritability; isolation; intrusive thoughts; avoidance of reminders of combat; sleep problems; lack of friends; hypervigilance; suspiciousness; feeling like he is in Vietnam; and avoidance of any crowds.  He reported panic attacks occurring more than once a week.  The examiner stated that the severity of the symptoms was moderate.  The Veteran reported that he was laid off from work in July 2008.  The Veteran reported that he was close with two of his 10 siblings.  He had a very good relationship with his wife.  He stated that he stayed away from most crowded situations, but enjoyed going to his grandson's baseball camp.  

On examination, his appearance and hygiene were appropriate.  Orientation was within normal limits.  Behavior was grossly inappropriate; the Veteran cried several times and did not maintain eye contact.  Affect and mood showed a disturbance of motivation and mood, anxiety and depressed mood.  Speech and communication were abnormal which occurred persistently.  Attention, focus and concentration were impaired.  There were no delusions or hallucinations present.  The Veteran reported that he had no suicidal or homicidal ideations, intent, or plan.  Obsessional-compulsive behavior was present but not severe enough to interfere with routine activities.  Thought processes were impaired with slowness of thought.  Judgment was not impaired.  Abstract thinking was normal.  Memory was moderately impaired (problems with retention of highly learned material, forgets to complete tasks.)  The examiner reported that mentally, the Veteran was intermittently unable to perform activities of daily living because of sleep problems.  A GAF score of 45, denoting serious symptomatology, was assigned.  The examiner opined that the Veteran's prognosis was good with much more intensive treatment.

A May 2011 VA mental health outpatient treatment report notes the Veteran's report of trouble sleeping, awakening every two to three hours and having nightmares every two to three weeks.  He denied suicidal ideation, homicidal ideation, delusions and hallucinations.  He also denied amotivation or anhedonia.  He reported having crying spells and pain issues.  He stated that he was engaged with his grandson's games.  On examination, the Veteran was in no apparent distress.  He was cooperative and made good eye contact.  His speech was normal in rate and tone.  He made no abnormal involuntary movements, and had no tics or tremors.  There was no evidence of psychomotor agitation or retardation.  Affect was pleasant and cooperative.  Mood was "pretty good."  Thought process was logical and goal directed.  There was no poverty of thought content.  Judgment and insight were fair.  The Veteran was orientation: to person, place, date and time.  Attention and concentration were intact; sensorium was clear.  Cognition was grossly intact.  Diagnoses included PTSD and major depressive disorder.  A GAF score of 60 was assigned.  

An August 2011 VA examination report notes the Veteran's complaints of not sleeping, irritability and avoiding crowds.  The severity of these symptoms was described as moderate.  The Veteran reported that he was socially isolated but then reported that he had friends at the American Legion whom he sees and that he engaged in social activities with his wife and family.   On examination, orientation was considered within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate.  The Veteran had poor eye contact during the exam.  Affect was flattened affect and mood was depressed.  Communication was within normal limits.  Speech was within normal limits.  Concentration was within normal limits.  Panic attacks were absent.  There was no suspiciousness present.  There was no report of a history of delusions or hallucinations.  At the time of examination, there were no delusions or hallucinations observed.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  The Veteran was able to understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was found to be within normal limits.  Suicidal ideation and homicidal ideation were absent.  There were no behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD.  A GAF score of 70 was assigned.  The examiner stated that the Veteran appeared to exaggerate his symptoms.  He opined that the functional impairments reported by the Veteran were minimal.  His symptoms of PTSD did not impact his employment and there is no indication that he is unable to work due to PTSD.  He was socially active and had no difficulty with recreation or leisurely pursuits.

VA outpatient treatment records dated from 2013 to 2014 note that the Veteran denied hallucinations, delusions, suicidal ideation and homicidal ideation.  Nightmares occurred once every one to two weeks.  A September 2014 VA outpatient treatment record notes that the Veteran was a low suicidal risk.

A December 2014 VA examination report notes that besides PTSD, the Veteran had been diagnosed with major depressive disorder, obstructive sleep apnea and chronic pain.  The examiner noted that the Veteran lived with his wife of 34 years, with whom he had similar interests.  Their marriage was good; they had some brief disagreements but generally got along.  There was no history of domestic violence.  The Veteran reported having a good relationship with some of his children.  He also attended his grandson's baseball games.  He was an active member of the American Legion, and had "some good friends" from this organization.  He was in contact with the members a couple of times a week.  He also attended church.  He was not working, having been laid off in 2008.  The Veteran spent his days watching television, socializing with his wife, hunting and woodworking.  

On examination, the Veteran's hygiene and grooming were adequate.  He was oriented times three.  He reported sleep problems, to include problems falling asleep and frequent waking.  He reported having nightmares once a week.  The Veteran reported depression, but denied any current problems with anger.  He stated that his energy was good and his interests were variable.  He found joy in the love of his wife, children and family.  He denied excessive guilt, helplessness, or hopelessness.  He avoided any crowds and external reminders of combat.  He stated that he has occasionally "seen people" from his past.  His treating physician has considered it a visual hallucination, but ruled the cause as due to PTSD or major depressive disorder.  The Veteran cried when reporting his symptoms.  His thoughts were organized and goal directed.  His speech was normal in rate, volume and prosody.  Thought content was not indicative of delusional thinking.  The Veteran did not report any auditory, tactile or visual hallucinations during the interview.  Eye contact was considered poor, mainly looking at the floor.  His mood was dysphoric and mood was congruent with affect.  He denied current suicidal ideation, intent or plans.  He had no word retrieval problems.  His attention, concentration and memory were intact.  His insight and judgment appeared fair.  The examiner opined that the Veteran's PTSD was productive of diagnosed total occupational and social impairment.  

Additional evidence of record includes a Social Security Administration determination wherein the Veteran was found to be disabled, effective July 2008, due to arthritis, disk bulges, high cholesterol, PTSD, depression, migraine headaches, hypothyroidism and carpal tunnel syndrome.

After reviewing the evidence of record for the entire period of the appeal, the Board finds that a higher 100 percent rating is not warranted, as the preponderance of the evidence does not show that the Veteran's PTSD has produced total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Although the Veteran reported some problems with some of his children, he has had good relationships with his wife, other children and his grandson.  He also reported having several friends, thus demonstrating the ability to establish and maintain effective social relationships.  As noted above, for the period at issue the Veteran was alert and oriented.  Although the Veteran reported visual hallucinations by history during his 2014 VA examination, he also reported that his doctor stated that these were not psychiatric in nature.  Moreover, there has been no confirmation of such hallucinations on examination.  The Veteran has denied delusions.  He has had no neglect of appearance or hygiene, or gross impairment of thought process or communication.  There has been no evidence of total loss of memory.  Further, while the Veteran has reported suicidal ideation at times during the period of this appeal, there has been no attempt.  He has not been a real danger to others.  Although he has not been working, he has remained active with hobbies such as hunting and woodworking, as well as spending time with his grandson.  Moreover, these symptoms do not demonstrate such severity, frequency or duration as to equate to total occupational and social impairment, but more nearly approximate the level of severity required for a 70 percent rating, i.e. deficiencies in most areas.

Further, the GAF scores assigned during this period range from 45 to 70, indicating mild to no more than serious symptoms, which are reflected in the current 70 percent rating.  

Finally, although the 2014 VA examiner opined that the Veteran was totally disabled due to his PTSD, the objective examination findings, as noted above, do not support this conclusion.  Again, the Veteran has an active social life and several hobbies.  There is accordingly no basis on which the Board can find the Veteran to be totally disabled due to his PTSD.  

As for extra-schedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id. 

The evidence of record does not reveal that the Veteran's PTSD disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's PTSD has been evaluated under the applicable Diagnostic Code (9411) that has specifically contemplated the level of occupational and social impairment caused by service-connected PTSD.  The Veteran's symptoms such as sleep impairment and disturbances of mood are specifically enumerated under Diagnostic Code 9411.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board has considered whether a remand for consideration of TDIU is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board again notes that the Veteran was awarded TDIU in a March 2015 rating decision; an effective date of June 21, 2011 was assigned.  The assigned effective date has not been appealed.  Therefore, further consideration of this matter is not necessary.

IV.  Compensation under the Provisions of 38 U.S.C.A. § 1151  

The Veteran filed the instant claim for compensation under the provisions of 38 U.S.C.A. § 1151 in 2008.  The applicable law requires that the claimed additional disability be "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In sum, entitlement to disability compensation benefits under 38 U.S.C.A. § 1151 requires an additional disability and that the VA treatment actually caused the additional disability--not that the additional disability merely came into existence chronologically at the time of or after the treatment.  If there is actual causation, then the evidence must show that the resulting disability resulted from (was proximately caused by) either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar kind of fault by VA in providing the treatment (either by failure to exercise degree of care expected of a reasonable healthcare provider, or by providing the treatment without providing informed consent); or (2) an event not reasonably foreseeable; that is, an event which a reasonable healthcare provider would not have foreseen to be an ordinary risk of the treatment.

The benefit of the doubt is given to the appellant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the appellant prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic claims file, to include his contentions of record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, supra.

The Veteran asserts that he sustained additional disability, described as numbness from the surgical site down the right arm, as a result of the October 2007 removal of cancerous tissue on his right posterior shoulder.  See May 2008 statement in support of claim and April 2012 hearing transcript.

The medical evidence of record notes that the Veteran was seen in the VA dermatology clinic in September 2007.  He reported a lesion of the right scapular area that had been asymptomatic.  Examination revealed a 1.3 cm translucent plaque.  The assessment was neoplasm of uncertain behavior of right scapular area of etiology to be determined (rule out basal cell carcinoma).  A shave biopsy of the lesion was obtained.   An October 2007 VA dermatology note shows that the shave biopsy revealed superficial multicentric invasive basal cell carcinoma.  Deep margin in the center of the biopsy was involved by tumor.  The Veteran was scheduled for excision of the cancer under local anesthesia in the Minor Surgery Clinic.  

On October 15, 2007, the Veteran underwent outpatient surgery; a skin lesion was excised from the right scapular area.  The Veteran was instructed to apply Vaseline to the surgical site twice daily and cover with a Band-Aid until it was healed.  See October 2007 VA treatment records.

On October 19, 2007, it was noted that the incision site was "healing well."  Some edema was noted.  On October 29, 2007, 13 sutures were removed.  The incision was noted to be healing well.  There was no edema, draining, or redness.  A November 2007 VA dermatology notes that the Veteran was seen for a follow-up visit after the October 2007 definitive excision of a superficial multicentric basal cell carcinoma from the right scapular area.  No complaints or findings pertinent to the surgical site were noted.  A December 2007 VA dermatology note shows that a small epidermal cyst had formed just inferior to the incision site on the right upper back.  

In January 2008, the Veteran was seen with complaints of soreness in the back of his right shoulder since a skin lesion was removed.  He noted that this soreness had escalated to pain.  Examination revealed that the incision site was well-healed with no signs of infection.  The right shoulder muscles were more tense and swollen than the left shoulder muscles.  A February 2008 VA outpatient treatment record notes that the Veteran was seen with complaints of soreness in the back of the right shoulder that developed after a lesion was removed.  He described this soreness had increased to pain, described as a sharp jabbing sensation with radiation into the elbow, two weeks ago.  X-ray studies revealed degenerative joint disease of the right shoulder and cervical spine.  A June 2008 VA neurology consultation report notes the Veteran's complaints of radiating pain and the examiner's statement that the Veteran's shoulder pain may be due to neuroma from surgery.  She also noted that a February 2008 EMG study was normal, and shoulder pathology was out of the scope of her medical practice.  A June 2008 VA physical therapy note shows that MRI study revealed a small partial thickness tear of the shoulder supraspinatus.  The physical therapist opined that the Veteran's history of right shoulder pain was most likely related to surgery in the area for removal of a cancerous cyst. 

A March 2009 VA orthopedic consultation report notes the Veteran's complaints of right shoulder pain since undergoing a biopsy of the posterior shoulder.  Currently he complained of radiating pain into the hand, with numbness and tingling.  After examining the Veteran, the examiner concluded that a lot of his symptoms were coming from his neck, rather than his shoulder.  He was given a steroid injection.  An April 2009 VA dermatology consult report notes findings of a well-healed linear scar on the right shoulder.  No suspicious lesions were noted.  The Veteran complained of right shoulder pain on motion.  The examiner opined that the shoulder pain was likely related to rotator cuff or shoulder arthritis, as the pain originated from the shoulder and on the scar on examination.  A May 2009 MRI study revealed tendinosis of the supraspinatus tendon, nonspecific bone marrow edema and SLAP tear of the right shoulder.

A December 2014 VA examination report notes that the examiner reviewed the claims file and examined the Veteran.   He noted the Veteran's complaints of right shoulder pain with motion.  The examiner opined:

HE HAD A SUBCUTANEOUS CYST REMOVED IN 2007 BY VA DERMOTOLOGY.  THIS MEANS JUST BELOW THE SKIN NOT INVOLVING [D]EEP STRUCTURES.  THIS WAS LOCATED SUPERIOR TO THE SCAPULA.  THE WOUND HEALED AND THERE IS NO TENDERNESS OR INDICATION OF DEEP TISSUE INVOLVMENT.  THE SCAR IS 7 CM IN LENGTH.  THIS CYST WAS JUST BELOW THE SKIN.  NO SURGICAL INVOLVMENT WITH THE SHOULDER OR SCAPULA.  MRI IN 2009 SHOWED ROTATOR TENDONITIS WHICH IS MOST LIKELY WHAT IS CAUSING HIS SHOULDER PAIN.  THIS IS ANATOMICALLY UNRELATED TO THE SURGICAL PROCEDURE.  THE SURGICAL AREA IS ANATOMICALLY UNRELATED TO THE SHOULDER.  HE SAW HOUSTON VA ORTHOPEDICS 3/28/09 AND THEY AGREED THAT THE SURGICAL SITE HAS NO CONNECTION WITH THE SHOULDER JOINT.  HE HAS NO SYMPTOMS OR FUNCTIONAL DEFICITS REALTED TO THE SURGICAL SITE.

After reviewing the evidence in its entirety, the Board find that the preponderance of the evidence is against a finding that the October 2007 removal of cancerous tissue on the right posterior shoulder in any way caused additional disability, thus failing to satisfying the threshold preliminary requirement of a § 1151 claim.  In reaching this conclusion, the Board notes that the 2014 VA examination report provides the most probative evidence against the claim.  The 2014 VA examiner thoroughly reviewed the VBMS file, after which the examiner essentially opined that there was no additional disability as the result of the lesion removal in October 2007.  As the VA examiner's opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  

In contrast, the Board finds the June 2008 opinions from a VA neurologist and a VA physical therapist (relating the Veteran's complaints to surgery or a neuroma caused by surgery) to be of little probative value.  These medical professionals failed to provide the medical basis to support their conclusions.  There is no indication that the surgical records were reviewed before these opinions were rendered.  The VA neurologist even admitted that shoulder finding were beyond the scope of her medical expertise.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

In light of this, the Board finds the 2014 VA opinion to be the most probative medical evidence of record.  Without there being evidence of additional disability, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 fails.

The Veteran is certainly competent, even as a layperson, to comment on matters within the perception of his five senses, such as having further shoulder problems (including pain and numbness) since his October 2007 outpatient dermatology surgery.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  He can state that he discerned right upper extremity pain and numbness following the surgery.  The Veteran is not competent, however, to ascribe these symptoms to the notion that the October 2007 surgery produced any additional disability.  Also, and of greater significance, a medical expert reviewed and interpreted that data and complaints of the Veteran, and determined that there was no additional disability.  The 2014 medical opinion finds his report of additional disability, and even complaints, to be incongruous with the objective evidence of record. 

These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating and determining causal connections for knee conditions.  See King v. Shinseki, 700 F.3d 1339, 134 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value and it is certainly outweighed by the negative VA opinion. 

Because the Board does not find the Veteran's lay statements to be competent to establish the missing element of an additional disability, let alone other elements of causation and reasonable foreseeability of medical risks for the surgery, there is no need to next consider the credibility of the lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

V.  Temporary Total Rating Under 38 C.F.R. § 4.30 

 The Veteran is seeking a temporary total disability rating for a period of convalescence following his July 2009 cardiac catheterization.  A temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

Here, the Veteran underwent a cardiac catheterization in July 2009.  The purpose of the procedure was the evaluate complaints of chest pain with no EKG changes; the catheterization was negative.  See July 2009 VA treatment records.  A review of the record shows that the Veteran is service connected for PTSD.  There is no indication in the record that the Veteran's catheterization was in any way related to his PTSD.  Accordingly, the Board finds that the Veteran's claim for entitlement to a temporary total rating based on a period of convalescence following his July 2009 cardiac catheterization must be denied as a matter of law, as it was unrelated to any service-connected disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 4.30. 
















ORDER

Service connection for ischemic heart disease is denied.

An initial rating in excess of 70 percent for PTSD is denied.

Benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of the October 2007 removal of cancerous tissue on the right posterior shoulder at a VA medical facility is denied.

A temporary total rating under the provisions of 38 C.F.R. § 4.30 is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


